{¶ 29} I concur, in part, and dissent, in part.
 {¶ 30} I agree with the majority's determination that appellant's confrontation rights were violated; however, I dissent with regard to the majority's decision that the evidence excluded at trial was probative of the victim's "motive to fabricate" her accusations. *Page 10 
 {¶ 31} In my view, the only admissible portion of the victim's April clinic visit was her response to line 60, page two, of the medical history form. This response goes directly to an element of the crime charged. The balance of the information is simply not probative of the issue of whether the victim was raped on the dates alleged. *Page 1